                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  RICHARD ANTONUCCI
       Plaintiff,                                           No. 3:17-CV-01139 (MPS)

  v.

  SMALL BUSINESS ADMINISTRATION, et. al.
      Defendants.


              Ruling on Motion to Dismiss and Motion for Summary Judgment

  I.   Introduction

       Richard Antonucci appeals a decision by the defendant United States Small Business

Administration (“SBA”) regarding a wage garnishment action by defendant United States

Department of Treasury Bureau of the Fiscal Services (“Treasury”). Mr. Antonucci agreed to

guarantee the repayment of a loan in the amount of $430,000.00 for his business. The lender was

the Home Loan Investment Bank, F.S.B. (“HLIB”). The loan was secured by a mortgage on real

property owned by his business. The SBA in turn guaranteed the loan up to an amount of

seventy-five percent of its value. When Mr. Antonucci’s business defaulted on the loan, HLIB

foreclosed upon the property. The property was eventually sold through a private sale. The net

proceeds recovered from that sale did not fully satisfy the delinquent principal and interest on the

loan. As a result, the SBA commenced subsequently its own administrative collection action

against Antonucci by way of an administrative wage garnishment of Mr. Antonucci’s wages.

       Mr. Antonucci challenged the garnishment action in an administrative hearing. The

hearing officer ruled against him. He appeals that decision in this lawsuit. Now before me is the

defendants’ motion to dismiss or in the alternative for summary judgment regarding Mr.

Antonucci’s claims against the Treasury and for summary judgment with respect to his claims


                                                 1
against the SBA.1 (ECF No. 15). For the reasons set forth below, the defendants’ motion is

granted.

II.    Background

       A.      SBA Loan and Foreclosure

       The following facts, which are taken from the parties’ Local Rule 56(a) Statements and

the exhibits, are undisputed unless otherwise indicated.

       “On or about May 21, 2007, the [SBA] approved and authorized a federally guaranteed

small business loan (hereinafter ‘the loan’).” (ECF No. 15-2, Defendants’ Local Rule 56(a)1

Statement (“Def.’s L.R. 56(a)1 Stmt.”) at ¶ 1; ECF No. 17-1, Plaintiff’s Local Rule 56(a)2

Statement (“Pl.’s L.R. 56(a)2 Stmt.”) at ¶ 1.) “The Lender of the loan was [HLIB], and the




       1
           I treat the defendants’ motion to dismiss the claims against the Treasury as a motion
for summary judgment. “If, on a motion under Rule 12(b)(6) . . ., matters outside the pleadings
are presented to and not excluded by the court, the motion must be treated as one for summary
judgment under Rule 56.” Fed. R. Civ. P. 12(d). In determining whether to convert a Rule
12(b)(6) motion “into a motion for summary judgment, the essential inquiry is whether the
appellant should reasonably have recognized the possibility that the motion might be converted
into one for summary judgment or was taken by surprise and deprived of a reasonable
opportunity to meet facts outside the pleadings.” Nat'l Ass'n of Pharm. Mfrs., Inc. v. Ayerst
Labs., Div. of/& Am. Home Prod. Corp., 850 F.2d 904, 911 (2d Cir. 1988) (internal quotation
marks and alterations omitted). Here, the defendants have presented matters outside the
pleadings in support of their motion. (See ECF No. 15-3; ECF No. 15-4.) Further, Mr.
Antonucci cannot claim surprise at the conversion of the defendants’ motion to dismiss his
claims against the Treasury into a motion for summary judgment given that: (1) the defendants’
motion requested summary judgment as an alternative remedy; (2) the motion to dismiss
concerns the exact same set of facts as the motion for summary judgment—i.e., the hearing
officer’s decision; and (3) both parties submitted Local Rule 56 Statements agreeing as to the
material facts (see Def.’s L.R. 56(a)1 Stmt. at ¶¶ 1-21; Pl.’s L.R. 56(a)1 Stmt. at ¶ 1-21
(admitting these factual allegations). See Zynger v. Dep't of Homeland Sec., 615 F. Supp. 2d 50,
58 (E.D.N.Y. 2009) (concluding plaintiff had sufficient notice of possibility that defendants’
motion to dismiss would be construed as motion for summary judgment given that defendants’
motion requested summary judgment as an alternative form of relief and included a Local Rule
56.1 statement with its opening papers). Further, the defendants posted the administrative record
on the docket (ECF No. 14), which “has been certified as true and accurate by [the hearing
officer].” (Id.). The plaintiff does not dispute the administrative record.


                                                2
Borrower was Robrich Associates, LLC” (“Robrich”). (Id.) Robrich’s “Operating Company and

co-borrower was Annexed Used Cars, Inc.” (Id.) The loan from HLIB “was in the original

principal amount of $430,000, and the SBA guaranteed 75% of that principal loan amount.”

(Id.) The loan was secured by a “Promissory Note, an Unconditional Guarantee and a Standby

Creditor’s Agreement,” all of which were signed by Mr. Antonucci. (Def.’s L.R. 56(a)1 Stmt. at

¶¶ 2.)2 The guarantee agreement provided as follows with respect to Mr. Antonucci’s

obligations under the loan:

       Guarantor unconditionally guarantees payment to Lender of all amounts owing
       under the Note. This Guarantee remains in effect until the Note is paid in full.
       Guarantor must pay all amounts due under the Note when Lender makes written
       demand upon Guarantor. Lender is not required to seek payment from any other
       source before demanding payment from Guarantor.

(ECF No. 14, Administrative Record (“AR”) at 46.) HLIB declared the loan in default on April

1, 2008. (Def.’s L.R. 56(a)1 Stmt. at ¶ 6.)

       “On August 21, 2009, [HLIB] commenced a foreclosure action against [Robrich] in the

State of Connecticut Superior Court” concerning the property that secured the loan. (Def.’s L.R.

56(a)1 Stmt. at ¶ 7; ECF No. 15-3 at 3 (case docket).). On December 11, 2009, HLIB filed a

motion for judgment, and the Connecticut Superior Court entered a Judgment of Strict

Foreclosure ten days later. (Def.’s L.R. Stmt. at ¶ 8; ECF No. 15-3 at 3) “The Judgment of

Strict Foreclosure set a law day of February 22, 2010, at which time each equity owner would

have an opportunity to redeem their respective interest in the subject property on successive

days.” (Def.’s L.R. Stmt. at ¶ 8.) On February 23, 2010, Robrich “filed a Chapter 11 bankruptcy




       2
          Mr. Antonucci admits paragraphs one through twenty-one of the defendants’ Local
Rule 56(a) Statement. (See Pl.’s L.R. 56(a)2 Stmt. at ¶¶ 1 to 21 (“The Plaintiff Admits
Paragraph 1[] through 21[] of the Defendants’ Local Rule 56(a)(1) Statement . . . .”).) I therefore
cite only the defendants’ Local Rule 56(a) Statement when relying upon those factual assertions.


                                                3
petition,” which “temporarily stayed the foreclosure action.” (Def.’s L.R. Stmt. at ¶ 9.) HLIB

“filed a motion to reset law days, and a second Judgment of Strict foreclosure was entered by the

Connecticut Superior Court on June 15, 2010.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 10.)

       “Over the next two years, from August, 2010 through June, 2012 the parties in the

foreclosure action engaged in a motion practice whereby [HLIB] would obtain successive

Judgments of Strict Foreclosure, and [Robrich] would file and be granted successive Motions to

Open Judgment and Extend Law Day.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 11.) On April 6, 2012,

HLIB “assigned to ‘147 & 157 Main Street, New Haven, LLC’ a mortgage given by [Robrich] to

secure the loan. The mortgage was dated June 15, 2007—coinciding with the execution dates of

the Promissory Note, the Unconditional Guarantee and a Standby Creditor’s Agreement.”

(Def.’s L.R. 56(a)1 Stmt. at ¶ 12.) On May 14, 2012, HLIB “successfully moved to substitute

‘147 & 157 Main Street, New Haven, LLC’ as the plaintiff in the foreclosure action.” (Def.’s

L.R. 56(a)1 Stmt. at ¶ 13) On September 7, 2012, 147 & 157 Main Street, New Haven LLC

(“147 Main Street”) “conveyed title to the subject property to a third party, Annex Management,

LLC, in consideration of a payment in the amount of” $275,000.3 (Def.’s L.R. 56(a)1 Stmt. at ¶

14.) “On September 24, 2012, [147 Main Street] filed [a] Motion for Deficiency Judgment in

Connecticut Superior Court against [Robrich]. The Motion for Deficiency Judgment was the last

entry on the Connecticut Superior Court’s docket sheet.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 15.)

       B.      SBA Collection Action and Subsequent Appeal




       3
         The defendants’ Local Rule 56(a) Statement lists the amount as $225,000. (See Def.’s
L.R. 56(a)1 Stmt. at ¶ 14 (citing AR at 71-72).) The administrative record page they cite,
however, demonstrates that the full amount of consideration provided for the property was
$275,000. (See AR at 71.)


                                                4
       “SBA’s records show that the net proceeds recovered from the sale of the subject

property to Annex Management, LLC totaled $223,420.000, which were applied to the principal

portion of the loan on September 11,” 2012.4 (Def.’s L.R. 56(a)1 Stmt. at ¶ 16.) “By letter dated

January 13, 2016, the [Treasury] provided notice to Antonucci that the SBA had submitted his

debt owed to SBA to Treasury to pursue an administrative wage garnishment against

Antonucci’s wages.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 17.) On February 1, 2016, “Antonucci

executed a Hearing Request and returned it to Treasury.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 18.) In a

subsequent letter to Treasury, “Antonucci raised two issues, the first concerning the calculation

of the amount owed; and second, that no deficiency judgment was rendered in the underlying

foreclosure case and the statues [sic] has expired as to all State and Federal Statutes to enforce

the guaranty.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 20 (internal quotation marks and alterations

omitted).)

       The Hearing Officer issued her decision on June 5, 2017. (See Def.’s L.R. 56(a)1 Stmt.

at ¶ 225; ECF No. 14-5, Hearing Officer’s Decision (“Decision”) at 14.) “The Decision found



       4
         The defendants’ Local Rule 56(a) Statement avers that the $223,420.00 was applied to
Mr. Antonucci’s balance on September 11, 2015. (See Def.’s L.R. 56(a)1 Stmt. at ¶ 16 (citing
AR at 54, 119).) The administrative record page they cite in support of that proposition,
however, states that the $223,400 was applied to Mr. Antonucci’s balance on September 11,
2012. (See AR at 54, 119.)
       5
           Although Mr. Antonucci does not admit the defendants’ subsequent allegations, he also
does not deny them. (See Pl.’s L.R. 56(a)2 Stmt. at ¶¶ 22-30 (listing alleged disputed issues of
material fact).) I therefore deem these facts admitted. See D. Conn. L. R. 56(a)(3) (“[E]ach
denial in an opponent’s Local Rule 56(a)2 Statement . . . must be followed by a specific citation
to (1) the affidavit of a witness competent to testify as to the facts at trial, or (2) other evidence
that would be admissible at trial. . . . Failure to provide specific citations to evidence in the
record as required by this Local Rule may result in the Court deeming admitted certain facts that
are supported by the evidence in accordance with Local Rule 56(a)1 . . . .”). In any event, the
defendants’ recounting of the hearing officers’ decision is borne out by the administrative record,
as I note in my citations to her decision throughout this paragraph.



                                                  5
that Antonucci’s debt to SBA was enforceable by the SBA, and that the administrative wage

garnishment action could proceed.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 22; Decision at 14). “The

Decision addressed Antonucci’s claim that the debt was unenforceable due to the lack of a

deficiency judgment,” noting that “‘the failure of a lender to obtain a deficiency judgment

against the borrower does not prevent the lender from thereafter pursuing other loan obligors,

such as guarantors, for the balance due.’” (Def.’s L.R. 56(a)1 Stmt. at ¶ 22 (quoting Decision at

5).) “The Decision also distinguished Antonucci as a guarantor, finding that guarantors such as

Antonucci are not proper parties to a claim seeking the foreclosure of a mortgage and their

obligations are not limited by the extinguishment of the mortgagor’s rights and obligations.”

(Def.’s L.R. 56(a)1 Stmt. at ¶ 22 (internal quotation marks omitted); Decision at 7-8). The

Decision concluded that “[t]herefore, the guarantors could not be parties to the foreclosure as

required by [Conn. Gen. Stat.] S 49-1.” (Def.’s L.R. 56(a)1 Stmt. at ¶ 22 (internal quotation

marks omitted); Decision at 11.). “The Decision also addressed Antonucci’s general claim that a

state or federal statute of limitation barred administrative collection,” noting that “‘the instant

federal administrative wage garnishment proceeding is not-time barred by any statute of

limitations.’” (Def.’s L.R. 56(a)1 Stmt. at ¶ 22 (quoting Decision at 12).) Finally, the Hearing

Officer “reviewed the debt calculation of Antonucci’s debt,” and “found that the application of

Antonucci’s payments ‘appears to be consistent with the terms of the Notice and Debtor has not

provided any reason or evidence from which to conclude that payments should have been applied

differently . . .’” (Def.’s L.R. 56(a)1 Stmt. at ¶ 22 (quoting Decision at 12).)

       Mr. Antonucci appealed the hearing officer’s decision on June 10, 2017. (ECF No. 1.)

The defendants filed the certified administrative record on the docket on February 8, 2018. (ECF




                                                  6
No. 14.) Mr. Antonucci does not contest the accuracy of the administrative record filed on the

docket in any of his papers.

         C.     Plaintiff’s Complaint

         Mr. Antonucci’s complaint alleges that the Hearing Officer’s “finding is in error and not

based on the facts and evidence provided.” (ECF No. 1 (“Complaint”) at ¶ 14.) In particular, he

claims that the Hearing Officer erred in declining to credit towards his obligation under the loan

the value of the property set by the Connecticut Superior Court during foreclosure proceedings—

$350,000—, as opposed to “the amount that the property was ultimately sold for post judgment.”

(Id. at ¶ 16.) Mr. Antonucci also contends “that upon foreclosure, the SBA or its

predecessor/Assignor, failed to seek a deficiency judgment for any balance[] owed in the

foreclosure action” and that, as a result, “the Plaintiff was not given the opportunity to argue the

balance due on the debt, if any, after title to the property was transferred.” (Id. at ¶ 18.) Finally,

Mr. Antonucci “alleges that the SBA failed to provide any notice regarding outstanding balance

(sic) due upon the Plaintiff (sic) in order to provide Plaintiff the opportunity to contest the debt

and alleged costs and interest until the Plaintiff was notified by the [Treasury] on or about

January 13, 2016 of its intent to initiate Administrative Wage Garnishment Proceedings.” (Id. at

¶ 19.)

 II.     Legal Standards

         A. Summary Judgment

         Summary judgment is appropriate only when the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “In making that determination, a court must view the evidence in the light

most favorable to the opposing party.” Tolan v. Cotton, 134 S.Ct. 1861, 1866 (2014) (internal




                                                  7
quotation marks omitted). “A fact is material if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184,

202 (2d Cir. 2007) (internal quotation marks omitted). The moving party bears the burden “of

showing that no genuine factual dispute exists . . . , and in assessing the record to determine

whether there is a genuine issue as to any material fact, the court is required to resolve all

ambiguities and draw all factual inferences” in favor of the non-moving party. Cronin v. Aetna

Life Ins. Co., 46 F.3d 196, 203 (2d Cir. 1995). “Once a party moves for summary judgment, in

order to avoid the granting of the motion, the non-movant must come forward with specific facts

showing that a genuine issue for trial exists.” Jackson v. Nassau Cty. Bd. of Sup'rs, 818 F. Supp.

509, 530 (E.D.N.Y. 1993). The non-moving party may not rely on the allegations of the complaint;

he must point to admissible evidence warranting a trial. See Ying Jing Gan v. City of New York,

996 F.2d 522, 533 (2d Cir. 1993) (noting that a non-moving party may not rely “upon the mere

allegations . . . [of his] pleading”). Finally, the “submissions of a pro se litigant must be construed

liberally and interpreted to raise the strongest arguments they suggest.” Triestman v. Fed. Bureau

of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks omitted).

       The defendants failed to provide Mr. Antonucci with a “Notice to Self-Represented

Litigant Concerning Motion for Summary Judgment,” as required by this Court’s Local Rules.

(See D. Conn. L.R. 56(b).) They instead provided only a “Notice to Self-Represented Litigant

Concerning Motion to Dismiss.” (See ECF No. 16.) The Second Circuit has held that “[a] district

court must advise a pro se litigant as to the nature of summary judgment unless the moving party

has provided the litigant with the requisite notice or the record makes clear that the litigant

understood the nature and consequences of summary judgment.” United States v. U.S. Currency

in the Sum of $9,100, 18 F. App'x 47, 49 (2d Cir. 2001). The Second Circuit has reversed numerous




                                                  8
district court decisions in which it concluded that this requirement was not satisfied. See, e.g., id.;

Vital v. Interfaith Med. Ctr., 168 F.3d 615, 621 (2d Cir. 1999). Nonetheless, the Second Circuit

has also held that this principle “should not be understood . . . to set down an unyielding rule

prohibiting district courts from acting upon motions for summary judgment sought against pro se

litigants in the absence of explanatory notice.” Sawyer v. Am. Fed'n of Gov't Employees, AFL-

CIO, 180 F.3d 31, 35 (2d Cir. 1999). Rather, “the issue in each case remains whether from all of

the circumstances, including the papers filed by the pro se litigant, it is reasonably apparent that

the litigant understood the nature of the adversary’s summary judgment motion and the

consequences of not properly opposing it.” Id.

       Here, there is ample evidence that Mr. Antonucci “understood the nature of the

[defendants’] summary judgment motion and the consequences of not properly opposing it.” First,

he filed an opposition to the defendants’ motion, along with his own Local Rule 56(a) Statement

admitting various portions of the defendants’ Local Rule 56(a) Statement. (See Pl.’s L.R. 56(a)2

Stmt. at ¶¶ 1-21.) Second, as noted previously, the defendants have filed a certified copy of the

administrative record on the docket. (See ECF No. 14.) Since this is an administrative appeal, the

merits of the defendants’ motion will turn upon that record. See 5 U.S.C. § 706 (noting that in

reviewing an agency decision under the Administrative Procedure Act, a “court shall review the

whole record or those parts of it cited by a party”). Thus, Mr. Antonucci was not prejudiced by

any lack of opportunity to buttress the summary judgment record. Finally, Mr. Antonucci does

not appear to dispute any portion of the administrative record. Thus, given that his appeal rests

upon that record, he does not raise any genuine issues of material fact in opposing the defendants’

motion. As such, I conclude that the record demonstrates that Mr. Antonucci understood his




                                                  9
burden in opposing the defendants’ summary judgment motion and that, in any event, the posting

of the uncontested administrative record nullifies any potential prejudice to him.

       B. Review of Agency Decision

       The Administrative Procedure Act, 5 U.S.C. § 701 et seq. (“APA”), provides a reviewing

court with the power to “hold unlawful and set aside agency action, findings, and conclusions

found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law . . . .” 5 U.S.C. § 706(2)(A). “The scope of review under the ‘arbitrary and capricious’

standard is narrow and a court is not to substitute its judgment for that of the agency.” Motor

Vehicle Mfrs. Ass'n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983). “A

reviewing court may not itself weigh the evidence or substitute its judgment for that of the

agency.” Islander E. Pipeline Co., LLC v. McCarthy, 525 F.3d 141, 150 (2d Cir. 2008). Instead,

“in deciding whether agency action is arbitrary and capricious, a court considers whether the

agency ‘relied on factors which Congress has not intended it to consider, entirely failed to

consider an important aspect of the problem, offered an explanation for its decision that runs

counter to the evidence before the agency, or is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.’” Id. (quoting State Farm, 463 U.S. at 43).

IV.    Discussion

       A.      Challenge to the SBA’s Decision

       Mr. Antonucci makes three arguments in his opposition to the SBA’s motion for

summary judgment: (1) that the Hearing Office erred in applying the amount the property sold

for rather than the valuation of his property from the foreclosure proceeding against his

outstanding balance under the loan; (2) that the Hearing Officer should have at least credited the

full amount the property sold for against the balance of the loan, rather than that amount less the




                                                 10
cost of sale; and (3) that because the SBA was entitled only to the portion of the loan it

guaranteed—i.e., seventy-five percent of the full loan balance—, and because that portion

amounted to less than the valuation of the property in the foreclosure proceeding, he owes

nothing. (See Generally ECF No. 17.) He also made an argument in his complaint that the SBA

failed to provide him “any notice regarding” his outstanding balance before referring his case to

the Treasury for wage garnishment. (See Complaint at ¶ 19.) While Mr. Antonucci does not

mention this argument in his opposition to the defendants’ motion for summary judgment, I will

nonetheless analyze it in my ruling given his pro se status. I address each of Mr. Antonucci’s

contentions in turn.

                       1.      Superior Court’s Valuation of the Property

       Mr. Antonucci argues that the Hearing Officer erred in crediting him only for the net

proceeds of the sale of his property rather than the property’s value as set by the Superior Court

during the foreclosure proceeding. (See id. at 5; AR at 84 (Superior Court document dated

December 21, 2009 granting strict foreclosure of property and finding property value to be

$350,000.00).) He makes three interlocking arguments in support of this contention: (1) the

property was foreclosed upon and transferred to 147 Main Street after being valued at $350,000

by the Connecticut Superior Court; (2) 147 Main Street did not obtain a deficiency judgment

against Robrich before selling the property; and (3) the Rooker-Feldman doctrine fortifies these

claims. (ECF No. 17 at 5-12.)

       The hearing officer addressed the second of these contentions at length in her decision.

In response to Mr. Antonucci’s contention regarding the lack of a deficiency judgment, she noted

that “the failure of a lender to obtain a deficiency judgment against the borrower does not

prevent the lender from thereafter pursuing other loan obligors, such as guarantors, for the




                                                 11
balance due.” (See Decision at 5 (citing JP Morgan Chase Bank, N.A. v. Winthrop Props, LLC,

312 Conn. 662 (2014).) She then quoted the Connecticut Supreme court’s decision in JP

Morgan at length and, in particular, emphasized the following language used by the JP Morgan

court: “Due to the separate and distinct liability of a guarantor, courts generally have recognized

that, in the absence of a statute expressly pertaining to guarantors, such secondary obligors are

not proper parties to a claim seeking the foreclosure of a mortgage and their obligations are not

limited by the extinguishment of the mortgagor’s rights and obligations.” (Decision at 7-8

(emphasis deleted) (quoting JP Morgan, 312 Conn. at 677).) The Hearing Officer then noted as

follows with respect to Mr. Antonucci’s obligations:

       In the instant matter, the hearing record reflects that [HLIB] initiated a strict
       foreclosure action in the Superior Court of Connecticut, Judicial District for New
       Haven. There is no indication from the documents in the hearing record that a
       deficiency judgment was entered. If [Mr. Antonucci] had been the borrower of the
       Loan—and thus obligated to repay the Loan solely based upon the promissory
       note—the lack of a deficiency judgment would preclude further collection from
       [Mr. Antonucci] personally for the amounts remaining due on the Loan after the
       strict foreclosure and sale of the property. However, because [Mr. Antonucci] was
       and still is a guarantor of the Loan pursuant to an Unconditional Guarantee, under
       applicable Connecticut law, recovery may be sought from [Mr. Antonucci] for the
       balance of the Loan.

(Decision at 11.) The Hearing Officer’s reasoning was on point. “When payment of a

promissory note secured by a mortgage is further protected by a separate guarantee, . . . the

mortgagee may pursue a claim against the guarantors to recover any of the unpaid debt of the

mortgagor.” JP Morgan, 312 Conn. at 675. As noted above, a guarantor’s “obligations are not

limited by the extinguishment of the mortgagor’s rights and obligations.” Id. at 677. Thus

HLIB’s failure to attain a deficiency judgment against Robrich, the borrower on the Loan, does

not affect its ability to recoup the outstanding balance of the loan from him as the guarantor on

the Loan. When HLIB sold the property for the amount listed above, it decreased the




                                                12
outstanding loan balance by the amount of funds recouped from the sale.6 (See AR at 119

(transcript of loan account crediting payment of $223,420.00 to the loan principal).) As the

guarantor on the loan, Mr. Antonucci was not entitled to offset his obligation by the Superior

Court’s valuation of the property in the foreclosure proceeding. Rather, he was entitled to the

benefit of the proceeds attained from the sale of the property, because those proceeds reduced the

balance on the debt he had guaranteed. See F.D.I.C. v. Fonte, 48 Conn. App. 531, 543, 712 A.2d

416, 422 (1998) (”In calculating a deficiency judgment, a mortgagor is not entitled to a credit for

the fair market value of the property sold, but, rather, is entitled to a credit for the amount of the

sale proceeds.”). His challenge on this issue is therefore without merit.7

                       2.      Amount Applied to Loan Balance

       Mr. Antonucci also argues that the hearing officer erred in concluding that the SBA’s

application of $223,420.00 to the loan balance was proper when the property sold for $275,000.

The hearing officer explained her decision on this issue:



       6
           At some point in time, the SBA purchased the loan from HLIB—giving it a basis to
bring the wage garnishment action underlying this case. (ECF No. 1 at 8 (Hearing officer’s
decision noting that “[t]he Loan was referred to SBA, and which referred it to the [Treasury] . . .
for collection . . . .”).) In their Local Rule 56(a) Statement, the defendants note that “no exact
date is provided” regarding when the loan was purchased by the SBA. (See Def.’s L.R. Stmt. at
¶ 2, n. 3.) They do note, however, that “SBA’s records indicate an initial ‘transaction date’ of
February 17, 2009, as to when SBA ‘purchased’ the Annexed Used Cars, Inc. account.” (Id.
(citing AR at 54, 119).) This does not appear to be the date of the SBA’s purchase of the loan,
however, as HLIB commenced foreclosure proceedings against Mr. Antonucci under the loan
after that date. In any event, Mr. Antonucci does not contest that the SBA purchased the loan at
some point in time before the garnishment action in this case.
       7
          Mr. Antonucci’s invocation of the Rooker-Feldman doctrine (see ECF No. 17 at 8)
does not change this conclusion. Under the Rooker-Feldman doctrine, a federal district court
does not possess the authority to reverse a state court judgment. Exxon Mobil Corp. v. Saudi
Basic Industries Corp., 544 U.S. 280, 284 (2005) (internal quotation marks omitted). Since Mr.
Antonucci is not challenging the state court’s judgment—and because that judgment relates to an
obligation distinct from his obligation as guarantor—the doctrine is inapplicable.



                                                  13
       The applied sale proceeds, in the amount of $223,430.00, were applied to the
       principal balance of the loan; the amount of these proceeds is less than the gross
       sales . . . price of $275,000.00, as the applied amount reflects the net sales proceeds
       (i.e., the gross sales price less the cost of sale) less other expenses relating to the
       foreclosure and sales process.

(Decision at 12-13 (some emphases added).) Mr. Antonucci does not point to any evidence

contradicting the hearing officer’s conclusion in this regard or even argue that the SBA

fabricated its expenses relating to the foreclosure and sales process. In any event, the figures

cited by the hearing officer find support in the administrative record. (See AR at 54 (noting a

payment toward the principal loan balance of $223,420.00; AR at 4 (noting property was sold for

$275,000).) He also fails to present any reason why the SBA would be barred from deducting

the costs of the sales process from the amount credited to the loan balance, and I note that

Connecticut law endorses this calculation. Fonte, 48 Conn. App. at 543 (“The defendant is not

entitled to have the entire sale price applied to reduce the debt. Rather, in arriving at the sale

proceeds to be applied, the court determines and allows for the expenses incurred in connection

with the sale.”). As such, I conclude that Mr. Antonucci has failed to raise a genuine dispute of

material fact concerning whether the hearing officer’s rejection of this argument was arbitrary

and capricious.

                       3.      Amount of Loan Recoupable by SBA

       Mr. Antonucci also contends that the SBA was obligated to guarantee only seventy-five

percent of the loan value, and that seventy-five percent of the loan value is less than the

$350,000 valuation of the collateral property—thereby resulting in the full satisfaction of his

debt to the SBA. (See ECF No. 17 at 11.) The hearing officer addressed this contention at

length in her decision. She noted that “the SBA guarantee on the Loan balance . . . has no impact

on the Loan balance or on [Mr. Antonucci’s] liability under the Unconditional Guarantee.”




                                                  14
(Decision at 13.) Rather, she concluded that “[t]he guarantee is . . . an agreement between SBA

and the lender relating to SBA authorizing the extension of the loan and repurchasing the

outstanding balance of the loan under certain circumstances.” (See id. (citing 13 C.F.R. §

120.2(a)(2) (“If SBA agrees to guarantee (authorizes) a portion of the loan, the Lender funds and

services the loan. If the small business defaults on the loan, SBA’s guarantee requires SBA to

purchase its portion of the outstanding balance, upon demand by the Lender and subject to

certain conditions.”)).) On this basis, the hearing officer concluded that the SBA guarantee

merely “shifts the burden of final collection and loss on a defaulted loan from the lender to SBA,

and does not alter the outstanding loan balance that may be collected from borrowers or

guarantors.” (Id. (citing BancOhio Nat. Bank v. Small Bus. Admin., 820 F.2d 405, 1987 WL

37611 at *2 (6th Cir. 1987) (“Pursuant to the terms of the agreement between BancOhio and the

SBA, if SBA purchases a loan they then stand in the shoes of the bank with all the security and

guarantee provided running to them.”).)

       Mr. Antonucci has failed to present any flaws in the Hearing Officer’s analysis of this

issue. The SBA guaranteed a portion of the loan provided by HLIB. See 13 C.F.R. §

120.2(a)(1)(iii) (permitting SBA to provide a “guarantee loan . . . by which SBA guarantees a

portion of a loan made by a Lender”). As the hearing officer noted, the “SBA’s guarantee

requires [the] SBA to purchase its portion of the outstanding balance” in the event of a default by

the borrower. See 13 C.F.R. § 120.2(a)(2). The applicable regulations lay out the SBA’s

obligations in the event of a default:

       (1) . . . A Lender may demand in writing that SBA honor its guarantee if the
       Borrower is in default on any installment for more than 60 calendar days (or less if
       SBA agrees) and the default has not been cured, provided all business personal
       property securing the defaulted SBA loan has been liquidated. A Lender may also
       submit a request for purchase of a defaulted 7(a) loan when a Borrower files for
       federal bankruptcy once a period of at least 60 days has elapsed since the last full



                                                15
       installment payment. If a Borrower cures a default before a Lender requests
       purchase by SBA, the Lender's right to request purchase on that default lapses. SBA
       considers liquidation of business personal property collateral to be completed when
       a Lender has exhausted all prudent and commercially reasonable efforts to collect
       upon these assets. In addition, SBA, in its sole discretion, may purchase the
       guaranteed portion of a loan at any time whether in default or not, with or without
       the request from a Lender.

13 C.F.R. § 120.520(a)(1). As this provision demonstrates, “the SBA does not act as a surety or

guarantor for [a] small business borrower.” Rooster's Grill, Inc. v. Peoples Bank, 965 F. Supp.

2d 770, 774 (S.D. Miss. 2013); (see also AR at 48 (Guarantee signed by Mr. Antonucci stating

that “Guarantor’s liability will continue even if SBA pays lender.”).) Instead, the SBA acts as an

extra assurance to the lender in the event of a default. Should the borrower default and the other

conditions listed above be met, the SBA is on the hook to the lender for its guaranteed portion of

the loan.

       Once the SBA purchases an outstanding loan, it stands in the shoes of the original lender

and may recoup the balance of the loan owed by the borrower. See BancOhio Nat. Bank, 1987

WL 37611 at *2 (“[I]f SBA purchases a loan they then stand in the shoes of the bank with all the

security and guarantees originally provided running to them.”); Rooster's Grill, Inc. v. Peoples

Bank, 965 F. Supp. 2d 770, 774 (S.D. Miss. 2013) (“An SBA guarantee does not release the

borrower from its indebtedness; it simply changes who enforces the debt.”); Wells Fargo Bank,

N.A., v. Peirce, No. 4:16-CV-98, 2016 WL 4734634, at *9 (S.D. Tex. Aug. 12, 2016), report and

recommendation adopted, No. 4:16-CV-98, 2016 WL 4733162 (S.D. Tex. Sept. 7, 2016) (noting

that should SBA “fulfill its loan guarantee to [the lender], then the SBA would be entitled to

pursue the [borrowers] for the debt”). This principle aligns with the purposes of the SBA’s loan

program. “[T]he SBA’s loan guarantee program is meant to protect lenders from the risk of




                                                16
default, not to indemnify borrowers.” Regions Bank v. Gator Equip. Rentals, LLC, No. CV 15-

5084, 2016 WL 4429947, at *4 (E.D. La. Aug. 22, 2016).

        In any event, as already shown above, Mr. Antonucci’s argument that the amount he

owes should be reduced by the $350,000 valuation of the property finds no support in the law or

the facts here.

        Finally, as also noted above, Mr. Antonucci does not argue in his objection that he is

entitled to a reduction of his debt to the Treasury based upon the SBA’s guarantee of only

seventy-five percent of the loan. Indeed, he did not make that argument in his initial objection to

the Treasury’s first garnishment notice. (See AR at 13 (garnishment notice signed by Mr.

Antonucci noting an objection to the “[e]xistence of the debt – I do not owe the debt” and not

noting any objection to the “[a]mount of the debt”).) Rather, he argues that he “does not owe

[the] SBA a debt since [HLIB] took title to the collateral and did not obtain a deficiency

judgment.” (ECF No. 17 at 11.) This argument misses the mark for the reasons stated above.

HLIB’s failure to obtain a deficiency judgment against Mr. Antonucci does not affect his

obligations under the loan as a guarantor.

        I therefore conclude that Mr. Antonucci has failed to establish that the hearing officer’s

conclusion on this issue was arbitrary and capricious.

                       4.      Notice

        Mr. Antonucci also contends in his complaint (but not in his objection to the motion for

summary judgment) that the “SBA failed to provide any notice regarding [the] outstanding

balance due [on his loan]” before referring the loan to the Treasury, thereby divesting him of

“the opportunity to contest the debt and alleged costs and interest” before then. (Complaint at ¶

19.) The hearing officer addressed this contention in her decision, noting as follows:




                                                 17
       Pursuant to 13 C.F.R. § 140.11(e), written notice must be provided to a debtor’s
       last known address at least thirty days before initiating garnishment and advise
       regarding the type and amount of the debt; the intent to collect the debt; and the
       debtor’s rights—including the right to request a hearing before a hearing official.
       The Notice sent to [Mr. Antonucci] conforms to these requirements. In that regard,
       after the Notice was sent, [Mr. Antonucci] submitted a hearing request thereby
       prompting the instant written records hearing . . . . [Mr. Antonucci] submitted
       additional supporting documentation on November 18, 2016.

(Decision at 4.) The administrative record supports the hearing officer’s conclusion. Mr.

Antonucci was notified of the Treasury’s wage garnishment action on January 13, 2016. (AR at

13-14.) The notice provided Mr. Antonucci with the amount of his debt, instructions on how to

request a hearing contesting his debt, and a checklist form for objections to the debt. (Id.) As

noted above, Mr. Antonucci checked off a box noting that he contested the “[e]xistence of the

debt.” (Id. at 13.) He provided a statement in support of this objection with the notice. (Id. at

15.) Further, Mr. Antonucci eventually submitted a hearing request contesting the garnishment

action. (See id. at 1 (SBA letter to Mr. Antonucci dated October 28, 2016 noting that it had

received his hearing request).) Since Mr. Antonucci does not provide any indication of exactly

what sort of notice was lacking in his case and evidently used every right at his disposal to

contest the garnishment action, I conclude that the hearing officer’s determination that he

received adequate notice was not arbitrary and capricious.

       I therefore conclude that Mr. Antonucci has failed to establish a genuine dispute of

material fact regarding whether the hearing officer’s decision on this issue was arbitrary and

capricious. I therefore grant the defendants’ motion for summary judgment with respect to the

SBA. Further, since Mr. Antonucci’s claims against the Treasury rest upon the same objections

to the hearing officer’s decision (see ECF No. 17 at 4-5 (“The action against the Treasury is

based on an appeal from a final agency decision for purposes of judicial review under the




                                                18
[APA].”), I grant the defendants’ motion for summary judgment with respect to the claims

against the treasury as well.

V.       Conclusion

         For the reasons set forth above, I grant the defendants’ [15] motion for summary

judgment. The Clerk is instructed to close this case.



IT IS SO ORDERED.

                                              /s/
                                              Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                September 30, 2018




                                                19
